Citation Nr: 1114100	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  07-31 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005.  He received the Purple Heart Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied the Veteran's claim for an increased rating for PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran's most recent examination for PTSD was in March 2007.  In a March 2011 statement, the Veteran, through his representative, argued that the March 2007 examination does not accurately portray the current level of severity of his disability.  See March 2011 Appellant's Brief.  Subsequent to the VA examination, VA received records of the Veteran's treatment at a Vet Center.  A record dated in November 2007, indicates that the Veteran's symptoms had recently increased.

Given the evidence of worsening, a new VA examination is warranted to determine the current severity of his PTSD.

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).

The Board also notes that the claims file is negative for any medical records, either VA or private, dated since November 2007; the November 2007 record indicates that the Veteran would be returning for additional treatment.  In addition, the Board notes that the Veteran has not been provided the notice required under 38 U.S.C.A. § 5103(a) (West 2002).  See Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing the notice required under 38 U.S.C.A. § 5103(a) (West 2002) as required by Vazquez-Flores v. Peake.

2.  Request any records of the Veteran's treatment through the Bangor, Maine, Vet Center.

3.  Arrange for the Veteran to be given an examination to evaluate the current severity of his PTSD.  The examiner should review the claims folder or copies of the pertinent parts of the claims folder and note such review in the examination report or addendum.  

The examiner should provide an opinion concerning the impact of the service- connected disability on the Veteran's ability to work and function socially.  

A rationale should be given for all opinions and conclusions expressed.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

4.  If the benefit sought on appeal is not granted, a supplemental statement of the case should be issued.  The case should be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


